Citation Nr: 1032954	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  03-12 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to service connection for arthritis of the left 
ankle.


REPRESENTATION

Veteran represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1976 to September 1979.

This matter came before the Board of Veterans' Appeals (Board) 
initially on appeal of an August 2002 rating decision, which, in 
pertinent part, denied the Veteran's claim for service 
connection.  

In August 2004, the Veteran testified during a videoconference 
hearing before the undersigned Acting Veterans Law Judge; a 
transcript of this hearing is of record. 

In February 2006 and April 2007, the Board remanded the case for 
additional development and readjudication.

In a March 2008 decision, the Board denied the Veteran's claim 
for service connection for arthritis of the left ankle.  The 
Veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  By an Order dated in 
September 2009, the Court granted the parties' Joint Motion for 
Remand (joint motion), vacated the Board's March 2008 decision 
and remanded the appeal to the Board for action consistent with 
the joint motion.  

In March 2010, the Board referred the case to the Veterans Health 
Administration (VHA) for an advisory medical opinion.


FINDING OF FACT

The most persuasive and competent medical evidence of record 
reasonably establishes that the Veteran's arthritis of the left 
ankle had its onset during his active service.




CONCLUSION OF LAW

The criteria for service connection for arthritis of the left 
ankle are met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  The VCAA applies to the instant claim.  Because this 
decision grants the benefit sought, there is no reason to belabor 
the impact of the VCAA on the matter; any error in notice or 
omission in duty to assist is harmless.

II.  Legal Criteria, Factual Background and Analysis

The Veteran claims that his current arthritis of the left ankle 
is related to an in-service left ankle injury, contending that he 
had been treated for left ankle arthritis while on active duty in 
approximately 1977.  

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Certain chronic diseases, such as arthritis, when manifest to a 
compensable degree within a prescribed period after service (one 
year for arthritis) shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 3.309.  
Notwithstanding such presumption, service connection also may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence.  See 38 C.F.R. § 3.303(a).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

The Board notes all of the evidence in the Veteran's claims file, 
with an emphasis on the evidence relevant to this appeal, has 
been reviewed.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate, and the analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

Service treatment records reflect that clinical findings for the 
Veteran's lower extremities were completely normal on his August 
1976 enlistment examination and that he denied any medical 
history of arthritis at that time.  In December 1976, he was 
treated for complaints of a swollen left ankle.  On examination, 
the left ankle was tender to palpation at the fibia area; edema 
noted.  An X-ray study of the left ankle was negative.  The 
impression was left ankle sprain.  The Veteran's July 1979 
separation examination report reflects no complaints or findings 
related to any left ankle disorder.  Clinical evaluation of the 
lower extremities was normal.  

Post-service medical records dated from 1998 to 2006 show 
treatment for ongoing complaints of arthritis.  A July 1998 
private treatment record reflects the Veteran's report that he 
had experienced pain in various joints, including his ankles, 
since 1992.  At that time, no definite diagnosis was made, but 
osteoarthritis was identified.  Ten days prior, the Veteran's 
rheumatoid factor was positive and his uric acid was a little 
elevated.  He began a course of Prednisone.  The assessment was 
probable rheumatoid arthritis, presently suppressed on steroid 
therapy.  During a February 2002 private follow-up, the Veteran 
complained of left ankle pain and swelling and reported having 
been diagnosed with rheumatoid arthritis "over three years 
ago."  On examination, the left ankle showed a small amount of 
effusion around the medial malleolus, which was non-erythematous 
but tender to palpation.  The left ankle joint was painful on 
inversion.  The assessment included rheumatoid arthritis.  

In a July 2002 VA examination report, the examiner stated that 
the issue was whether it was at least as likely as not the 
Veteran's current left ankle condition had its onset during 
active service.  Following a review of the Veteran's claims file, 
including his service treatment records, the VA examiner noted 
the Veteran's December 1976 diagnosis of left ankle sprain and 
added that, since separation from service, he had complained of 
"generalized joint aches and pains which have been diagnosed as 
rheumatoid arthritis and/or osteoarthritis."  The VA examiner 
stated that he knew "of no association between residuals of a 
mild ankle sprain . . . that develops into generalized 
osteoarthritis or rheumatoid arthritis."

In a January 31, 2003 statement, Dr. C. P. indicated that she had 
treated the Veteran since January 2002 for arthritis in many 
areas of his body, including his hands, ankles, hips and knees.  
She noted that the Veteran also had left ankle pain, swelling on 
the medial aspect of the left ankle, and decreased range of 
motion, "especially with regards to inversion."  She further 
noted that the Veteran recalled "spraining his left ankle 
severely during boot camp.  The resultant arthritis may be as a 
result of this injury."

In November 2005, the Veteran saw Dr. H. C. for complaints of 
pain in his ankles and toenails, stating that he had rheumatoid 
arthritis and had quite a bit of pain in his ankles, but this had 
been going on for quite some time.  On examination, tenderness 
was noted to the sub-talar joint, not only with motion but also 
to palpation of this area.  The assessment included 
osteoarthritis and possible rheumatoid arthritic flare-up of sub-
talar joints bilaterally, accompanied by pes plantar valgus 
deformity.  X-ray studies confirmed significant sub-talar 
osteoarthritis.  When seen at an October 2006 follow-up, the 
Veteran complained of left ankle pain, reporting having had a 
severe sprain while in the service that had been giving him 
trouble ever since that time.  On examination, tenderness was 
noted across the sinus tarsi on the left foot with pes plantar 
valgus deformity.  There was also inflammation of the posterior 
tibial tendon and inversion against resistance was sore and there 
was increase in temperature to the posterior tibial tendon as it 
coursed around the medial malleolus.  Dr. H. C. opined that 
"[i]t is very possible that he sprained it in the [s]ervice and 
it has been aggravated since then."  He also noted that previous 
X-ray studies confirmed substantial sub-talar arthritis in his 
left ankle. . . . [that] would be consistent with previous ankle 
trauma."

In a January 2010 letter, Dr. F. G. noted the Veteran's current 
diagnosis of advanced polyarthralgia with multiple joint 
deformities secondary to rheumatoid arthritis with a greater 
degree of physical change at the left hand and left ankle.  After 
reviewing the Veteran's medical records, Dr. F. G. noted that the 
Veteran had injured his left hand and left ankle in service.  He 
opined that "there is a causal nexus to a worsened condition at 
the left ankle compared to the right ankle and a service 
connected injury during [the Veteran's] period of boot camp 
training . . . ."  He essentially stated that the in-service 
posttraumatic chronic inflammation of the left ankle "has 
contributed to accelerated changes of deforming arthritis" in 
the left ankle.

Pursuant to the Board's referral of this case for a VHA medical 
opinion, the VHA expert reviewed the Veteran's claims file in May 
2010 and stated that it was his reasonable medical opinion that 
it is more likely than not that the arthritis that is clearly 
present in the Veteran's left ankle stems from the injury that he 
sustained while on active duty.  It was the VHA's expert's 
opinion that past examiners have failed to take into account the 
fact that at the time of injury the Veteran very well may have 
sustained an osteochondral injury to the dome of the talus.  Over 
time this could have led to posttraumatic arthritis.  He fully 
understood that the sprain was classified as "mild", adding 
that this is a very subjective term and in no way rules out the 
injury that the expert is postulating.  The VHA expert indicated 
that it is also well within the realm of possibility that such an 
osteochondral injury would not be seen on x-rays.  He concluded 
that the fact that the Veteran has subsequently been diagnosed as 
having rheumatoid arthritis has also been taken into account in 
forming his opinion.

The Board is aware that the entire body of medical opinion 
evidence is not completely favorable in this case; however, on 
the balance, there is still a clear basis to award service 
connection.  Of note is the July 2002 VA examiner's opinion that 
he knew "of no association between residuals of a mild ankle 
sprain . . . that develops into generalized osteoarthritis or 
rheumatoid arthritis."  Although offered following review of the 
claims file and examination of the Veteran, the Board finds this 
opinion is less persuasive and it should not be assigned 
substantial probative weight or be recognized as dispositive.  

As shown above, several other reviewing physicians have found to 
the contrary.  For example, in a January 31, 2003 statement, Dr. 
C. P. noted that the Veteran reported spraining his left ankle 
severely during boot camp and she indicated that the resultant 
arthritis may be as a result of this injury.  Similarly, in 
October 2006 Dr. H. C. opined that it is very possible that the 
Veteran sprained his ankle in service and it has been aggravated 
since then, noting that previous X-ray studies confirmed 
substantial sub-talar arthritis in his left ankle that would be 
consistent with previous ankle trauma.  The Board acknowledges 
that neither of these two physicians reviewed the claims file.  
But, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), 
the Court held that the Board may not prefer a VA medical opinion 
over a private medical opinion solely because the VA examiner 
reviewed the claims file.  

Even so, the Board finds the opinions given by Dr. F. G., in a 
January 2010 letter, and by a VHA expert in May 2010 are more 
persuasive than those rendered by the Veteran's private 
physicians and the July 2002 VA examiner.  As noted above neither 
of the Veteran's private physicians reviewed the Veteran's claims 
file that included copies of his service and post-service 
treatment records and, although the July 2002 VA examiner did 
review the claims file, his review the Veteran's medical history 
was less thorough than that provided by Dr. F. G. and his 
rationale is more cursory when compared to the January and May 
2010 opinions.  In the January 2010 opinion, Dr. F. G. gave a 
detailed, 5-page medical history, described that results of his 
examination of the Veteran, and discussed the chronicity of the 
Veteran's left ankle problems and his belief that there is a 
nexus between the Veteran's in-service left ankle injury and his 
present arthritis of the left ankle due to chronic posttraumatic 
inflammation.  Although the May 2010 VHA expert did not examine 
the Veteran, his opinion and thorough rationale were based on a 
review of the claims file.  Both the VHA expert and Dr. F. G. are 
orthopedic surgeons.  The Board finds no reason to question the 
2010 opinions given by these two specialists.  Accordingly, the 
Board finds that the January and May 2010 opinions are the most 
probative and persuasive opinions of record with regard to 
whether the Veteran's current arthritis of the left ankle is 
related to his military service.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion he reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

Under these circumstances, applying VA's benefit-of-the-doubt 
doctrine, the Board concludes that the most competent and 
probative evidence weighs in favor of awarding service connection 
for arthritis of the left ankle. 








(CONTINUED ON NEXT PAGE)
ORDER

Service connection for arthritis of the left ankle is granted.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


